Citation Nr: 1436381	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee condition.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1961 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2011, the Veteran attended an informal conference with a Decision Review Officer at the RO.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he is entitled to compensation under 38 U.S.C.A. § 1151 for a right knee condition, which the Veteran claimed developed as a result of an August 2007 total knee arthroplasty at a VA facility.  In May 2010, a VA examiner concluded that the Veteran's residual right knee condition developed secondary to his total knee arthroplasty, which was undergone to treat significant right knee degenerative joint disease (DJD), and opined that there is no evidence that this condition may be attributed to fault or carelessness on the part of VA.  Notably, the reviewing clinician failed to address whether the Veteran's residual disability was an event not reasonably foreseeable, a consideration that is also required when adjudicating claims of entitlement to compensation under 38 U.S.C.A. § 1151.  Thus, the Board finds that this claim must be remanded to obtain an opinion as to whether any additional disability that was caused by the August 2007 total knee arthroplasty and related care was an event not reasonably foreseeable.

In the report of the Veteran's January 2012 VA examination of the residuals of his service-connected traumatic brain injury (TBI), a VA examiner indicated that the Veteran has apraxia secondary to his TBI that has been productive of severely decreased motor activity.  The reporting clinician noted that, as a result of this decrease in motor activity, the Veteran has had to use a wheelchair and crutches.

In July 2012, another VA clinician opined that the Veteran's residuals of TBI have not affected the Veteran's ability to perform substantial gainful employment, but noted that his nonservice-connected permanent right knee impairment renders his ability to perform substantial gainful employment unlikely.  The examiner found that the Veteran's right knee impairment is essentially equivalent to amputation of the right leg, and thus, necessitates aid and attendance to assist in activities of daily living and results in significant interference with driving a motor vehicle.

The Board finds that in opining that residuals of the Veteran's service-connected TBI have not affected the Veteran's ability to work while also noting that the Veteran's right knee impairment has affected his ability to work, it appears as though the July 2012 examiner failed to consider the extent to which the Veteran's apraxia has contributed to his current right knee impairment.  The Board notes that courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing).  As such, the Board finds that VA must obtain an opinion regarding whether the Veteran's right knee condition was caused or aggravated by his apraxia, a residual of his service-connected TBI, while on remand.  Notice as to this issue should also be sent to the Veteran on remand.

In addition, as shown by the foregoing discussion, the Board finds that the Veteran's claims of entitlement to TDIU and automobile/adaptive equipment must also be remanded because they are inextricably intertwined with the Veteran's claim of entitlement to compensation for his right knee condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative notice of the information or evidence needed to establish entitlement to secondary service connection.  The notice should invite the Veteran to submit any additional evidence or argument he has in his possession that may further his claim.  Additionally, the Veteran should be asked to submit, or authorize VA to obtain, any records that may be relevant to the Veteran's claims.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

2.  After associating any records obtained by way of the above development, arrange for the Veteran to be examined by an appropriate clinician.  All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

First, identify any additional disability caused by the Veteran's August 2007 right total knee arthroplasty and VA care associated with that procedure by comparing the Veteran's condition immediately before the beginning of the treatment upon which the claim is based to the Veteran's condition after such treatment and determining whether there is a causal link between any additional disability and the procedure.

Second, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

Third, provide an opinion as to whether the identified additional disability was an event not reasonably foreseeable.  That is, was the event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

Fourth, provide an opinion as to whether it is at least as likely as not that the Veteran's right knee condition was caused or aggravated by his apraxia, which is a manifestation of his service-connected TBI.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's right knee disability prior to aggravation by apraxia.

Fifth, provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner is asked to note that residuals of the Veteran's service-connected disabilities, such as apraxia, should be considered in this regard.

Sixth, the examiner should state whether the Veteran has loss or permanent loss of use of one or both feet due to a service-connected disability, and whether the Veteran has service-connected ankylosis of one or both knees or hips due to service-connected disability.  Again, the examiner is asked to note that residuals of the Veteran's service-connected disabilities, such as apraxia, should be considered in this regard.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the development requested has been completed, review the report of the requested opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

